DENY; and Opinion Filed July 29, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00854-CV

                           IN RE GARY EUGENE SIMS, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-00-45450-PS

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill
       Relator filed this petition for writ of mandamus requesting that this Court compel the trial

court to rule on his motions. No litigant is entitled to a hearing at whatever time he may choose.

In re Chavez, 62 S.W.3d 225, 228-29 (Tex. App.—Amarillo 2001, orig. proceeding). A trial

court has a reasonable time within which to consider a motion and to rule. Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).

       There is no bright line standard for determining whether a reasonable time to rule has

elapsed. In re Bates, 65 S.W.3d 133, 133 (Amarillo 2001, orig. proceeding). The circumstances

of the case dictate whether the trial court has ruled within a reasonable time. Barnes, 832
S.W.2d at 426. Many factors determine whether a trial court has ruled within a reasonable time.

Among these are “the trial court's actual knowledge of the motion, whether its refusal to act is

overt, the state of the court's docket, and the existence of other judicial and administrative

matters which must be addressed first.” Chavez, 62 S.W.3d at 228. The trial court’s inherent
power to control its own docket must also be given due consideration. Chavez, 62 S.W.3d at 228.

Thus, a reviewing appellate court may not arbitrarily interfere with the trial court’s power to

control its docket, but may only order the trial court to rule if the circumstances show that the

trial court’s failure to act is an abuse of its discretion. See In re First Mercury Ins. Co., No. 13-

13-00469-CV, 2013 WL 6056665, at *6 (Tex. App.—Corpus Christi Nov. 13, 2013, orig.

proceeding); Ex parte Bates, 65 S.W.3d at 135. The facts established in this case do not rise to

that level. Accordingly, we DENY the petition.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE



140854F.P05




                                                –2–